Citation Nr: 1750820	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease, fusion, and osteoarthritis (a cervical spine disorder), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 14, 1961, to August 25, 1961, from November 1963 to March 1964, and from May 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2012 and February 2013 by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not demonstrated during service; arthritis to the cervical spine was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

2.  An erectile disorder was not demonstrated during service; an erectile dysfunction as a result of an organic disease of the nervous system was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease, fusion, and osteoarthritis, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the matter in April 2015 to schedule the Veteran for a hearing before a Veterans Law Judge.  Subsequent records show the Veteran was adequately notified of a scheduled hearing at his address of record, that he did not respond to VA efforts to verify his address in July 2016, and that no mail sent to him concerning this matter has been returned as undeliverable.  As the Veteran failed to report for a scheduled video conference hearing in March 2017 without good cause, his request for a Board hearing is considered to have been withdrawn.

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, diabetes mellitus, and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has a cervical spine disorder and erectile dysfunction as a result of active service or a service-connected disability.  He contends, in essence, that he has polyarthritis that affects the cervical spine and almost all other joints, that his cervical spine disorder developed as a result of his service-connected right knee disability, and that his erectile dysfunction developed as a result of his service-connected lumbar spine disability and pain medications he took for his service-connected disabilities.  He provided copies of medical articles in support of his claim and asserted his belief that opinions from a rheumatologist should be afforded greater weight in the determination of his cervical spine disorder claim.

Service treatment records are negative for complaint, diagnosis, or treatment related to a cervical spine disorder or erectile dysfunction.

Pertinent post-service medical records, including VA and private treatment reports and reports associated with a Social Security Administration (SSA) disability claim, show the Veteran sustained injuries to the cervical spine in an August 1970 motor vehicle accident (MVA) and subsequently underwent cervical spine fusion.  Records also show that he was treated for aggravating neck pain following another MVA in May 1993.  A July 1999 private treatment report noted the Veteran complained of problems with erection and noted that he had a three year history of Peyronie's disease.  

VA treatment records include rheumatology service reports from J.C.P., M.D., noting diagnoses of polyarthritis and chronic osteoarthritis, generalized osteoarthritis, traumatic arthritis, and chronic pain syndrome.  A September 2009 report noted polyarthritis and chronic osteoarthritis to the hips and knees and found the knee and hip problems had been aggravated in service and were definitely related to a service-connected disorder for a person with generalized osteoarthritis symptoms.  In an October 2009 report Dr. J.C.P. stated that most of the Veteran's changes were suggestive of osteoarthritis and that all of the joint problems were believed to be connected to service.  No specific reference, however, was provided as to the cervical spine.  It was noted that there was no evidence of active synovitis or active inflammation to any of the joints.  

VA examination in February 2012 included diagnoses of cervical spine degenerative disc disease and osteoarthritis.  The examiner determined that the Veteran's present cervical spine disorders were not caused by or the result of his service-connected right knee disability.  The finding was based upon a review of the medical evidence, report of medical history, and a physical examination.  The examiner stated he was aware of no physical method that might explain such correlation.  

VA treatment records dated in April 2012 noted the Veteran report a history of pain during sex and loss of erection 15 years earlier.  He was observed to have penis curvature, loss of rigidity, and erectile dysfunction.  He was prescribed Viagra, but no opinion as to etiology was provided.  

VA male reductive system conditions examination in in November 2012 included a diagnosis of erectile dysfunction.  The examiner stated that the disorder was due to age rather than a service-connected disability or treatment for any service-connected disability.  The opinion was based upon a review of the medical evidence, report of medical history, and a physical examination, that the Veteran's erectile dysfunction was less likely proximate to or the result of a service-connected disability.  It was noted that the Veteran had, in essence, admitted that he took very little medication for his service-connected disabilities and that he had those problems long before his present erectile dysfunction problems occurred.

Service connection is established for right knee internal derangement status-post knee arthroplasty, left hip osteoarthritis status-post total hip arthroplasty, left knee osteoarthritis status-post total knee arthroplasty, right hip osteoarthritis status-post total hip arthroplasty, lumbar spine degenerative disc disease and osteoarthritis, right lower extremity radiculopathy, and left lower extremity radiculopathy.

Based on the foregoing, the Board finds no evidence that a cervical spine disorder or erectile dysfunction were manifest during active service.  There is likewise no evidence that arthritis of the cervical spine or an erectile dysfunction as a result of an organic disease of the nervous system were manifested within a year of service discharge.  Symptoms or treatment attributable to arthritis and erectile dysfunction are not shown to have developed until many years after the Veteran's discharge from active service.  The preponderance of the evidence also fails to establish that the present disabilities are etiologically related to service or to a service-connected disability, to include as a result of medication taken for service-connected disabilities.  The overall evidence of record, including the February 2012 and November 2012 VA medical opinions, is found to be persuasive.  The February 2012 and November 2012 VA examiners are also shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the VA spine examiner did not squarely address the question of aggravation.  Such does not render the opinion inadequate.  The examiner explained that, per the Veteran's report, he had not intended for his claim to be made this way.  Indeed, rather than arguing that his cervical spine disability is secondary (caused or aggravated) by a service connected disability, he has consistently argued that his cervical spine disorder is an extension of a systemic arthritis condition that already effects his knees, hips, and lumbar spine.

The Board has also reviewed the medical article submitted by the Veteran. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509.  However, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim.  Such is the case in the present appeal.  The internet articles submitted by the Veteran provide general information without a specific connection to the details of the Veteran's disability.

Consideration has been given to medical opinions of Dr. J.C.P. that indicated that the Veteran, in essence, had generalized osteoarthritis that affected all of his joints.  However, the Board finds the opinions warrant a lesser degree of probative weight.  It is significant that the physician's opinions are not shown to have specifically addressed cervical spine disorders, i.e., that multiple joint were identified but not the cervical spine.  Further, to the extent that the opinions are liberally construed to include the cervical spine, which the Board does not concede, they are not shown to have considered pertinent evidence of record, including evidence of the Veteran's post-service history of MVA in 1970 and subsequent cervical spine fusion.  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

Consideration has also been given to the Veteran's personal assertion that he has cervical spine disorder and erectile dysfunction disabilities related to active service and his service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue, including arthritis and erectile dysfunction, are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a cervical spine disorder and erectile dysfunction is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for cervical spine degenerative disc disease, fusion, and osteoarthritis, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


